Citation Nr: 0309982	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  99-07 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Eligibility for Dependent's Educational Assistance under 
Chapter 35 of the United States Code.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from August 1944 to 
October 1947, and received awards indicative of combat, to 
include the Purple Heart Medal.  He died in February 1998.  
The appellant is the veteran's surviving spouse.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. 

In April 1999, the appellant  requested a hearing before a 
member of the Board (now Veterans Law Judge).  In May 1999, 
the appellant noted that she wanted a local hearing before a 
Hearing Officer at the RO instead of a hearing before a Board 
Member.  In September 1999, the appellant testified before a 
Decision Review Officer at the RO.  

In an August 2000 decision, the Board remanded the 
appellant's claims to the RO for additional development.  
That development has been completed and the appellant's 
claims are again before the Board.  

Additionally, in the above noted April 1998 rating decision, 
the RO denied a claim pending at the time of the veteran's 
death, for entitlement to a total disability rating based on 
individual unemployability (TDIU).  In a July 1998 statement, 
the appellant expressed disagreement with the decision on 
that issue.  In November 2000, the RO issued a statement of 
the case (SOC).  In a letter to the RO, received in March 
2001, the appellant noted, with respect to the TDIU claim 
that she "was no longer going that direction since [the 
veteran's] place of employment at the time is no longer in 
business and all I was after was the service-connected death 
. . . "  

In an April 2003 brief filed with the Board, the appellant's 
representative listed one of the issues for review as 
entitlement to a total rating for compensation purposes based 
on individual unemployability due to service-connected 
disability, for accrued benefits purposes.  

To be considered timely, a substantive appeal must be filed 
within 60 days from the date the agency of original 
jurisdiction mails the SOC to the appellant, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, or 
within the extended time limits prescribed pursuant to a 
timely filed request for extension of time, whichever is 
later. 38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.302(b) (2002).  
If the claimant fails to file a substantive appeal in a 
timely manner, "he is statutorily barred from appealing the 
RO decision."  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  A 
substantive appeal must be filed with the VARO from which the 
claimant received notice of the determination being appealed.  
38 C.F.R. § 20.300 (2002).  

Neither the appellant nor her representative filed a 
substantive appeal with the regional office within the 
prescribed time limits required for perfecting an appeal, nor 
has that issue been certified as being on appeal.  VA took no 
actions that should have lead to the conclusion that this 
issue was on appeal.  Cf Archbold v. Brown, 9 Vet App 124 
(1996).  As such, an appeal as to the issue of entitlement to 
TDIU for accrued benefits purposes has not been perfected, 
and that issue is not in appellate status.  The 
representative's April 2003 statement can be construed as an 
attempt to reopen the claim.  That issue is referred to the 
RO.  



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), and the implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  In addition, regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2002).

The record reflects that the veteran was treated at Trinity 
Medical Center-Carrollton, and died at RHD Memorial Medical 
Center in Dallas.  Treatment records from these facilities 
are not associated with the file.  Under the VCAA "the 
Secretary shall make reasonable efforts to obtain relevant 
records (including private records) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain."  38 U.S.C.A. § 5103A(b) (West 2002).  

In addition, with respect to the appellant's appeal for 
eligibility for dependent's educational assistance under 
Chapter 35 of the United States Code, given the need for 
further development regarding the appellant's claim of 
entitlement to service connection for cause of the veteran's 
death, the Board defers consideration of whether entitlement 
to educational benefits is warranted, since both the claims 
are inextricably intertwined.  See Holland v. Brown, 6 Vet. 
App. 443 (1994).  

Therefore, while the Board regrets the delay, under the 
circumstances set forth above, the appellant's appeal is 
hereby REMANDED to the RO for the following action:

1.  The RO should take the appropriate 
steps to secure copies of all of the 
veteran's treatment records from Trinity 
Medical Center and RHD Memorial Medical 
Center.  Any secured copies should be 
associated with the claims folder.  If, 
after making reasonable efforts to obtain 
any records the RO is unable to secure 
same, the RO must notify the appellant and 
(a) identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The appellant must then be 
given an opportunity to respond.  

2.  Following receipt of any records from 
Trinity Medical Center and RHD Memorial 
Medical Center, the RO should refer the 
claims folder to Lazlo Varga, M.D., the 
physician at the VA Medical Center in 
Dallas who offered an opinion in July 
2002 on the veteran's cause of death and 
its relationship to service.  The 
physician should review the claims file, 
to include any new private medical 
evidence, and render an opinion as to 
whether it is as least as likely as not 
that the veteran's cause of death is 
related to his period of service.  The 
physician should furnish complete reasons 
and bases for any opinions provided.  If 
the VA physician who offered the original 
opinion cannot be located, another 
qualified physician may review the claims 
folder and furnish the requested opinion.  

3.  Following completion of the 
foregoing, the RO should review the 
evidence of record and enter its 
determination with respect to the 
appellant's claims for entitlement to 
service connection for cause of the 
veteran's death and eligibility for 
dependent's educational assistance.  

4.  If the decision remains adverse to 
the appellant, the RO should issue a 
supplemental statement of the case.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order, following appropriate 
appellate procedure. 

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



